Citation Nr: 1505755	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent for left knee tendonitis.

2. Entitlement to an initial disability evaluation in excess of 10 percent for right knee tendonitis.

3. Entitlement to an initial compensable disability evaluation for residuals of a left fifth metatarsal fracture, status post open reduction and internal fixation (ORIF).

4. Entitlement to an initial compensable disability evaluation for dishydrotic eczema.


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2005 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In September 2010, the RO increased the Veteran's left knee and right knee tendonitis to 10 percent each, with an effective date of November 21, 2009. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee disability picture approximates painful motion on limitation of flexion, but no limitation of extension, arthritis, ankylosis, subluxation or instability, injury or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2. Throughout the appeal period, the Veteran's right knee disability picture approximates painful motion on limitation of flexion, but no limitation of extension, arthritis, ankylosis, subluxation or instability, injury or removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3. Throughout the appeal period, the Veteran's left foot injury does not more closely approximate a moderate foot injury, and her surgical scar is well-healed.

4. Throughout the appeal period, there is no evidence that the Veteran's dishydrotic eczema affects at least 5 percent, but less than 20 percent, of the entire body or exposed areas or that she receives intermittent systemic therapy or other immunosuppressive drugs.

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

2. The criteria for an initial disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2014).

3. The criteria for an initial compensable disability rating for residuals of a left foot metatarsal fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2014).

4. The criteria for an initial compensable rating for dishydrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in August 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

VA examinations in October 2009 and July 2014, adequate for adjudication purposes, were provided to the Veteran in connection with her claims.  Although the Veteran has questioned the adequacy of the October 2009 VA examination, the Board finds no support for her arguments. The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe her disabilities at issue in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.

II. Knee Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  38 C.F.R. § 4.71a (2014).  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2014).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a (2014).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2014). 

In an October 2009 examination, the Veteran's left and right knees were found to have extension of 0 degrees and flexion of 135 degrees, with tenderness beginning at 125 degrees.  The examiner noted a mild increase in pain in each knee without additional weakness or excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use, though could not speak to limitation due to repetition during a flare-up.  The Veteran's knees were examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpation, and laxity of ligaments, and all findings were normal with the exception of mild tenderness to palpation over the Veteran's prepatellar regions.  The examiner also opined that the Veteran reported occasional swelling, usually with activity like exercising and denied instability, giving way, or locking of the knees.  The Veteran also reported flare-ups that can occur in cold weather or due to an increase of activity.  The flare-ups can occur up to weekly and last hours up to a day with moderate severity.  The Veteran uses ibuprophen, ice, rest, and activity limitation to alleviate symptoms, and can stand for up to 20 minutes and walk up to a mile.  She reported that she has lost no time from work or experienced periods of complete incapacity due to her knee conditions.  

At a VA examination in July 2014, the Veteran's knees showed extension of 0 degrees and flexion of 140 degrees, with no evidence of painful motion.  The examiner indicated that the Veteran did not report flare-ups that impacted the function of either knee, and that the she was able to perform repetitive-use testing with three repetitions with the same range of motion.  The examiner also noted no additional limitation to range of motion, no functional loss of either joint, and no tenderness or pain to palpation in the joint line or soft tissues of either knee.  The Veteran's muscle strength, stability, and subluxation tests produced normal results, and the examiner indicated that the Veteran had no meniscal conditions.

In order to receive 20 percent for limitation of flexion, the Veteran must show that each knee is limited in flexion to 30 degrees, which is not reflected in the objective medical evidence; in fact, even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the most recent medical examination found the knees to be improved, with no evidence of painful motion.  The Board also will not grant additional rating for limitation of extension, because the objective medical evidence in the record consistently showed that the Veteran had extension of 0 degrees with no painful motion in the extension.

The Veteran has advanced competent, credible lay assertions of pain in both knees.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

The Veteran has not asserted a claim of limitation of motion due to arthritis, under Diagnostic Code 5003, and there is no evidence in the record to support an arthritis diagnosis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2014).  The Veteran does not assert, and medical records do not support, a diagnosis of subluxation or lateral instability.  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

Under Diagnostic Code 5258, dislocation of the semilunar cartilage, a 20 percent evaluation is warranted for frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2014).  Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  The Veteran does not assert, and medical records do not support, a diagnosis of dislocation or removal of semilunar cartilage.  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there is no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2014); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

With respect to an extraschedular rating under 38 C.F.R. § 3.321(b), the applicable rating criteria adequately contemplate the manifestations of the Veteran's painful limitation of motion with some functional loss due to the factors set forth in DeLuca.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected knee disabilities.  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, a TDIU is not warranted because the evidence does not show that her knee disabilities render her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

III. Left Fifth Metatarsal Fracture

Initially, the Board notes that there are multiple diagnostic codes under the Schedule for rating foot disabilities.  The Veteran is currently rated under Diagnostic Code 5284, which contemplates "other" foot injuries, not covered by any specific preceding code. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, the Board will first consider all other available diagnostic codes.  All possible compensable conditions were evaluated in the July 2014 VA examination, and the examiner found no evidence for any of them.  Additionally, there is no other medical evidence of record that the Veteran has ever been found to have pes planus, weak foot, pes cavus, metatarsalgia, hallux vargus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, and the medical manifestations of the Veteran's foot disorders are not analogous to those disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 (2014).  Accordingly, increased ratings are not warranted under those diagnostic codes.

Under Diagnostic Code 5284, foot injuries warrant 10 percent rating when they are moderate in degree, 20 percent when they are moderately severe in degree, a 30 percent rating when they are severe in degree, and a 40 percent rating with actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014). 

Because Diagnostic Code 5284 could contemplate limitation of motion, additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In June 2009, during service, the Veteran suffered a fracture of her fifth metatarsal.  Service treatment records indicate that she underwent surgery in July 2009 to have an open reduction with internal fixation, in order to heal the fracture.

At the Veteran's examination in October 2009, the examiner noted the Veteran's left foot plantar and dorsiflexion were equal to the plantar and dorsiflexion of her right foot, at 0-80 degrees for dorsiflexion and 0-25 degrees for plantar flexion.  All other joints had normal range of motion, and the examiner opined that there were no identifiable deformities of the feet or evidence of abnormal weight bearing.  The examiner also noted that there was no indication of painful motion, edema, weakness, instability, or foot malalignment, and no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss in range-of-motion with repetitive use.  The examiner also stated that he could not express additional limitation due to repetitive use during a flare-up without resorting to mere speculation.

The Veteran also received an in-person VA examination in July 2014.  The examiner referred to the Veteran's foot injury as "resolved," and noted that the Veteran did not report flare-ups or functional loss, and reported pain, but did not have any pain or swelling on the examiner's manipulation of the feet.  The Veteran showed no residual signs or symptoms due to her surgery.  The examiner also noted no functional loss; indicated that there was not pain, weakness, fatigability, incoordination, or any other functional loss that significantly limits functional ability during flare-ups or repetitive use; and indicated that the Veteran's condition would not affect her ability to perform any kind of occupational task.  The examination report stated that "there is insufficient evidence to warrant a current diagnosis of any residuals of left fifth metatarsal fracture."

Examining all the evidence, the Board finds that the Veteran's residuals of a left foot injury do not rise to a compensable level.  Both examinations indicated that the Veteran suffered no functional loss under the DeLuca criteria, and the July 2014 examination indicated that the Veteran was no longer showing signs of any adverse effects from her surgery.  The October 2009 examination indicated the Veteran had full range of motion, and experienced no limitations due to pain or weakness.  The Veteran's own lay statements, which discuss swelling, pain, and difficulty walking distances, only indicate a mild injury, and the medical evidence shows only improvement from that point onward.  At no point in the appeal period did the Veteran's disability picture reflect moderate foot injuries; at most the Veteran suffered from mild symptoms, which are noncompensable under Diagnostic Code 5284.

The Veteran has a scar as a result of the surgery, but the scar also does not rise to the level of being a compensable disability.  The October 2009 VA examination noted that the scar was 2.2 cm by 0.1 cm, covering one-third of the left metatarsal.  The examiner opined that the scar was well-healed, with no noted underlying tissue loss or depression, adherence to underlying tissue, elevation, keloid formation, skin breakdown, or functional loss or loss of motion due to the scar.  The July 2014 examination noted that the scar was 2 cm by 0.5 cm, and indicated that the scar was not painful or unstable, and did not have an area equal to or greater than 39 square centimeters.  

The Board has considered whether it may be appropriate to rate the Veteran's scar under Diagnostic Codes 7801-7805.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Diagnostic Code 7801 provides a 10 percent rating for deep, nonlinear scars of other than head, face, or neck, that are at least 6 square inches but no more than 12 square inches, and Diagnostic Code 7802 provides a 10 percent rating for scars, other than head, face, or neck, that were superficial and nonlinear, with an area or areas of 144 square inches (929 sq. cm.) or greater.  The Veteran's scar is less than 6 square inches, so is not compensable under either of these codes.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  Although the October 2009 VA examination notes mild tenderness to palpation of the scar, this was shortly after her surgery and was prior to the appeal period. During the pendency of the appeal, there is no objective evidence of instability or painful scarring.  Finally, there are no unaccounted disabling symptoms to warrant the assignment of a separate rating under Diagnostic Code 7805.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of a left fifth metatarsal fracture are contemplated by the schedular criteria set forth in Diagnostic Code 5284.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that her disability renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


IV. Dishydrotic Eczema

The Veteran has been diagnosed with dishydrotic eczema, rated as dermatitis or eczema under Diagnostic Code 7806. Dermatitis or eczema is to be rated under either the criteria under Diagnostic Code 7806 or to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  In this case, the Veteran's disability picture is most accurately reflected by Diagnostic Code 7806, and shall not be rated under Diagnostic Codes 7800-7805.  The Veteran's eczema does not occur on her head, face, or neck, ruling out Diagnostic Code 7800, it is not described as unstable or painful, ruling out Diagnostic Code 7804, it is not deep and nonlinear, ruling out 7801, and covers an area of less than 144 square inches, which is required for a compensable rating under 7802.  She also does not appear to have any disabling effects from the dishydrotic eczema that are not contemplated under the rating criteria, so Diagnostic Code 7805 is inapplicable.  Because of this, the Veteran's disability picture is not more accurately reflected by Diagnostic Codes 7800-7805.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling. Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling. Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling. 38 C.F.R. § 4.118.

The Veteran's October 2009 VA examination reflected that the Veteran described a rash including skin eruptions characterized by bumps that are pruritic that can affect the hands, feet, and calves.  She also reported that it is intermittent, seen mostly in the fall and spring, and can last for a period of 3 to 4 weeks.  She treated it with topical steroid creams.  She indicated that the condition had not been progressive, and affected greater than 20 but less than 40 percent of exposed skin and greater than 5 but less than 20 percent of total skin surface.  At the time of the October 2009 VA examination, there were no objective findings of abnormality.  The skin condition was not active.

The Veteran, in her August 2010 Notice of Disagreement, noted she was prescribed a topical steroid treatment for a little less than 6 weeks over a twelve month period of time.

The July 2014 examination noted that the Veteran had not been treated with oral or topical medications in the past twelve months, and had not had any treatments or procedures other than systemic or topical medications for exfoliative dermatitis or papulosquamous disorders during the same period.  The examiner noted that the Veteran had no skin condition at the time of examination, nor any pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions diagnosed.  In the remarks section, the examiner stated that there is insufficient evidence to warrant a current diagnosis of dishydrotic eczema.

The findings from the VA examinations fail to establish that the Veteran's skin condition affected greater than five but less than 20 percent of her total skin surface or that she was prescribed immunosuppressive drugs or a systemic (rather than topical) steroid for treatment for less than six weeks during a twelve week period during the appeal period, which began from November 9, 2009.  Both examinations noted that the skin condition in question was not active at the time of examination.  The October 2009 examination, which noted the percentage of her skin affected and the treatment received, occurred while the Veteran was still in service; there is no evidence in the record that the Veteran has had any eruptions or has sought treatment for an eruption since she left service.  In fact, at the most recent July 2014 VA examination, it was noted that there was no evidence of a current skin disability. Although the Board is cognizant that skin conditions are subject to periods of fluctuation, there is no objective evidence that establishes that the Veteran's skin condition recurred during the appeal period whatsoever.  The record shows the Veteran being treated for other skin conditions, including acne and alopecia, but is silent for any treatment for the service-connected dishydrotic eczema.  The Veteran also offers no lay evidence of recurrence or treatment of the claimed condition.  Additionally, the Veteran argued in her August 2010 Notice of Disagreement that she was prescribed topical steroidal medication for the treatment of her condition.  Though the treatment was steroid-based, it is still considered topical therapy, rather than systemic therapy.  Any increase to a rating of 10 percent requires systemic therapy, which the Veteran's topical steroid treatment would not meet.

Given the findings during the appeal period onward, which fail to establish that the Veteran's skin condition affects greater than five but less than twenty percent of her total skin surface, and fail to establish that she was prescribed a systemic steroid treatment or other immunosuppressive drug for less than six weeks during a twelve-month portion of the appeal period, a higher rating of 10 percent disability rating is not warranted under Diagnostic Code 7806.

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's dishydrotic eczema are contemplated by the schedular criteria set forth in Diagnostic Code 7806.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that her disability renders her unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A disability rating in excess of 10 percent for left knee tendonitis is denied.

A disability rating in excess of 10 percent for right knee tendonitis is denied.

A compensable disability rating for residuals of a left foot fifth metatarsal fracture, status post ORIF is denied.



An initial compensable disability rating for dishydrotic eczema is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


